Filed 11/08/18                                                                Case 18-90827                                                               Doc 1

                                                                                                                                      FILED
                                                                                                                                     NOV oBIQiB
                                                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                                                              EASTERN DISTRICT OF CAUFORA
                                                                                                                            —        Tra,00

                                                                                                                             o   Check if this an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filina for BankruDtcv                                                                                               12/17
The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



I1         Identify Yourself

                                   About Debtor I:                                                About Debtor 2 (Spouse Only in a Joint Case):

     Your full name

     Write the name that is on     Krystal
     your government-issued        First name                                                     First name
     picture identification (for
     example, your driver's        Necole
     license or passport).
                                   Middle name                                                    Middle name
     Bring your picture
                                   Logsdon
     identification to your
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, Ill)                       Last name and Suffix (Sr., Jr., II, Ill)




     All other names you have
     used in the last 8 years      Krystal N. Decker
                                   Krystal N. Logsdon
      Include your married or
      maiden names.



     Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1 847
     Individual Taxpayer
     Identification number
     (lTlN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
Filed 11/08/18                                                         Case 18-90827                                                                              Doc 1
 Debtor 1   Krystal Necole Logsdon                                                                       Case number    (if known)




                                 About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


     Any business names and
     Employer Identification
     Numbers (EIN) you have • I have not used any business name or EIN5.                          o I have not used any business name or EINs.
     used in the last 8 years

      Include trade names and    Business name(s)                                                 Business name(s)
      doing business as names

                                 EINs                                                             ElNs




     Where you live                                                                           I   If Debtor 2 lives at a different address:

                                 2004 Ferrara Ct.
                                 Modesto, CA 95355
                                 Number, Street, City, State & ZIP Code                           Number, Street, City, State & ZIP Code

                                 Stanislaus
                                 County                                                           County

                                 If your mailing address is different from the one                If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any        in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                          mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                 Number, P.O. Box, Street, City, State & ZIP Code




 6. Why you are choosing         Check one:                                                       Check one:
     this district to file for
     bankruptcy                  •      Over the last 180 days before filing this petition,       0       Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                  have lived in this district longer than in any other
                                        other district.                                                   district.

                                 0      I have another reason:                                    0       I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
Filed 11/08/18                                                          Case 18-90827                                                                            Doc 1
 Debtor 1    Krystal Necole Logsdon                                                                       Case number (if known)



UTh         Tell the Court About Your Bankruptcy Case

      The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                  • Chapter 7

                                  o   Chapter 11

                                  0   Chapter 12

                                  o   Chapter 13



      How you will pay the fee    •      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                  o      I need to pay the fee in installments. If you choose this option, sign and attach the Application for   Individuals to Pay
                                         The Filing Fee in Installments (Official Form 1 03A).
                                  o      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



      Have you filed for          U No
      bankruptcy within the
      last 8 years?               0   Yes.
                                              District                                 When                             Case number
                                              District                                 When                             Case number
                                              District                                 When                             Case number



      Are any bankruptcy          • No
      cases pending or being
      filed by a spouse who is    0   Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known



      Do you rent your            0   No.      Go to line 12.
      residence?
                                  •   Yes.      Has your landlord obtained an eviction judgment against you?

                                                •        No. Go to line 12.

                                                o        Yes. Fill out Initial StatementAboutan Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
Filed 11/08/18                                                        Case 18-90827                                                                         Doc 1
 Debtor 1    Krystal Necole Logsdon                                                                         Case number   (if known)




Ifli1       Report About Any Businesses You Own as a Sole Proprietor

      Are you a sole proprietor
      of any full- or part-time     • No.      Go to Part 4.
      business?
                                    0 Yes.     Name and location of business
      A sole proprietorship is a
      business you operate as                  Name of business, if any
      an individual, and is nota
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                     Check the appropriate box to describe your business:
                                               O       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               o       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                               O       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               O       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               O       None of the above

      Are you filing under.   If you are filing under Chapter 11, the court must know whether you are a small business debtor so that if can set appropriate
      Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      youasmall business      in 11 U.S.C. 1116(1)(B).
      debtor?

      For a definition of small
                                    • No       I am not filing under Chapter 11.

      business debtor, see 11
             § (         ).
                                    0 No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                    o Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


ITh         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any • No
      property that poses or is
      alleged to pose a threat  0 Yes.
      of imminent and                        What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                    If immediate attention is
      immediate attention?                   needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,            Where is the property?
      or a building that needs
      urgent repairs?
                                                                           Number, Street, City, State & Zip Code




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 11/08/18                                                            Case 18-90827                                                                             Doc 1
 Debtor 1 Krystal Necole Logsdon                                                                            Case number    (if known)


 flL      Explain Your 'Efforts to Receive a Briefing About Credit Counseling

                                     [About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether           You must check one:                                               You must check one:
      you have received a                 I received a briefing from an approved credit                 0   I received a briefing from an approved credit
      briefing about credit               counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
      counseling,                         filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                        completion.
     The law requires that you
     receive a briefing about             Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
     credit counseling before             plan, if any, that you developed with the agency                  any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check       o    I received a briefing from an approved credit             i   0   I received a briefing from an approved credit
     one of the following                 counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
     choices. If you cannot do            filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to          a certificate of completion.                                      of completion.
     file.
                                          Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court        petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you           payment plan, if any.                                             any.
     will lose whatever filing fee
     you paid, and your              o    I certify that I asked for credit counseling                  0   I certify that I asked for credit counseling services
     creditors can begin                  services from an approved agency, but was                         from an approved agency, but was unable to obtain
     collection activities again.         unable to obtain those services during the 7                      those services during the 7 days after I made my
                                          days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                          of the requirement.
                                                                                                            To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                            with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                        filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case
                                                                                                            Any extension of the 30-day deadline is granted only for
                                          may be dismissed.
                                                                                                            cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                      o   I am not required to receive a briefing about                 0   I am not required to receive a briefing about credit
                                          credit counseling because of:                                     counseling because of:
                                                                                                    I
                                                Incapacity.                                                  o   Incapacity.
                                                I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or I                        makes me incapable of realizing or making rational
                                                making rational decisions about finances.                        decisions about finances.

                                          0      Disability.                                                 o   Disability.
                                                 My physical disability causes me to be                          My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,                  participate in a briefingin person, by phone, or
                                                 by phone, or through the internet, even after I                 through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                      do so.

                                          o      Active duty.                                                o   Active duty.
                                                 I am currently on active military duty in a                     I am currently on active military duty in a military
                                                 military combat zone.                                           combat zone.
                                          If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                          briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court.               of credit counseling with the court.




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
Filed 11/08/18                                                        Case 18-90827                                                                              Doc 1
 Debtor 1    Krystal Necole Logsdon                                                                       Case number (if known)

IFTiI       Answer These Questions for Reporting Purposes

     What kind of debts do       1 6a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.               § 101(8) as 'incurred by an
     you have?                             individual primarily for a personal, family, or household purpose."
                                           0 No. Go to line 16b.

                                           • Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           o No. Goto line 16c.
                                           o Yes. Go to line 17.
                                 1 6c.     State the type of debts you owe that are not consumer debts or business debts



     Are you filing under        0 No.     I am not filing under Chapter 7. Go to line 18.
     Chapter 7?

     Do you estimate that
     after any exempt
                                 • Yes     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                           are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                           • No
     be available for                      0 Yes
     distribution to unsecured
     creditors?

     How many Creditors do
     you estimate that you
                                 • 1-49                                           0 1,000-5,000                               0 25,001-50,000
                                 050-99                                           05001-10,000                                050,001-100,000
     0 e.
                                 D 100-199                                        0 10,001-25,000                             0 More thanl00,000
                                 o 200-999

      How much do you
     e st imate             to
                                 • $0- $50,000                                    0   $1,000,001 -$10 million                 0    $500,000,001 -$1 billion
                                 0 $50,001 -$100,000                              0   $10,000,001 -$50 million                0    $1,000,000,001 -$10 billion
                                 o $100,001 $500,000                              0   $50,000,001 -$100 million               0    $10,000,000,001 $50 billion
                                                                                                                                                   -



                                 o $500,001 $1 million
                                               -


                                               -
                                                                                  0   $100,000,001 -$500 million              0    More than $50 billion


     How much do you             0 $0 -$50,000                                    0   $1,000,001 -$10 million                 0 $500,000,001 -$1 billion
     estimate your liabilities
                                 • $50,001 -$100,000                              0   $10,000,001 -$50 million                0 $1,000,000,001 -$10 billion
                                 o $100,001 $500,000                              0   $50,000,001 -$100 million               0 $10,000,000,001 $50 billion
                                                                                                                                                       -



                                 o $500,001 $1 million
                                               -


                                               -
                                                                                  0   $100,000,001 $500 million
                                                                                                    -                         0 More than $50 billion


I1I'        Sign Below

 For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and - I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and &            7
                                              ;~                                                   Signature of Debtor 2
                                 Krystal.Necole Logs(don
                                 Signature of Debtor 1

                                 Executed on        11-0       20/                                 Executed on
                                                   MM/DDIYYYY                                                       MM/DD/YYYY




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
Filed 11/08/18                                                         Case 18-90827                                                                                  Doc 1
 Debtor 1   Krystal Necole Logsdon                                                                         Case number     (if known)




 For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

 If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
 attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
 file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                  administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                  or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                  a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                  not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                  destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                  imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                  will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                  States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                  DNo
                                  •Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                  could be fined or imprisoned?
                                  DNo
                                  • Yes

                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                  DNo
                                  • Yes            Name of Person       V. Renne Loureiro
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                  this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                  not

                                  Krystal Nicole [ogsdon                                            Signature of Debtor 2
                                  Signature of Debtor 1

                                  Date//                                                            Date
                                          MM/DD/
                                             *'YYY  '                                                       MM/DD/YYYY
                                  Contact phone                                                     Contact phone
                                  Cell phone    (209) 857-1924                                      Cell phone
                                  Email address humbIe8526yourseIfgmail.com                         Email address




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
Filed 11/08/18                                      Case 18-90827                                                                      Doc 1




                                                             Certificate Number: 17572-CAE-CC-03 1663784

                                                            1111111111111111111.1111111111111111111111111111111111111111111111111111
                                                                                   17572-CAE-CC-03 1663784




                                  CERTIFICATE OF COUNSELING


             I CERTIFY that on September 24, 2018, at 1:20 oclock PM PDT, Krystal N
             Logsdon received from Dollar Learning Foundation, Inc., an agency approved
             pursuant to 11 U.S.C. § 111 to provide credit counseling in the Eastern District of
             California, an individual [or group] briefing that complied with the provisions of
             11 U.S.C. § § 109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: September 24, 2018                        By:         Is/Hector Colon


                                                             Name: Hector Colon


                                                             Title: Counselor




             * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the
             credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).




                                               10
Filed 11/08/18                                                                            Case 18-90827                                                                                                               Doc 1


    Debtor 1                   Krystal Necole Logsdon
                               First Name                           Middle Name                               Last Name

    Debtor 2
    (Spouse if, filing)        First Name                           Middle Name                               Last Name


    United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                                                      O Check if this is an
                                                                                                                                                                                        amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summaiy and check the box at the top of this page.

    ITi            Summarize Your Assets
                                                                                                                                                                                                 - -

                                                                                                                                                                                       1Your assets
                                                                                                                                                                                       L\talue

     1. Schedule AIB: Property (Official Form 106NB)
         la. Copy line 55, Total real estate, from Schedule A/B                                                                                                                                                 0.00

           lb. Copy line 62, Total personal property, from Schedule NB .....................................................................................                             $                9,876.00

           lc. Copy line 63, Total of all property on Schedule NB ...............................................................................................                        $                9,876.00

    I1W            Summarize Your Liabilities




           Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.                                                                            3,989.00

           Schedule ELF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
              Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ELF                                                                                                        0.00

                 Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ELF                                         ............................      $              52,038.60


                                                                                                                                                    Your total liabilities $                           56,027.60


    I1             Summarize Your Income and Expenses

           Schedule I: Your Income (Official Form 1061)
           Copy your combined monthly income from line 12 of Schedule I. ...............................................................................                                 $                   353.00

           Schedule J: Your Expenses (Official Form 1 06J)
           Copy your monthly expenses from line 226 of Schedule J                      ........................................................................   .   .                  $                3,140.00

    Iit            Answer These Questions for Administrative and Statistical Records

           Are you filing for bankruptcy under Chapters 7, 11, or 13?
           o       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

            • Yes
           What kind of debt do you have?

            • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            O      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                   the court with your other schedules.
     Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                         Best Case Bankruptcy
Filed 11/08/18                                                              Case 18-90827                                                                      Doc 1
     Debtor 1      Krystal.Necole Logsdon                                                       Case number (if known)

           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               $       1,713.00



           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:

          ______ ____________________________________________                                                 Total claim    -.
          [j'art

                Domestic support obligations (Copy line 6a.)                                                   $                  0.00

                Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

                Student loans. (Copy line 6f.)                                                                 $                  0.00

                Obligations arising out of a separation agreement or divorce that you did not report as
                priority claims. (Copy line 6g.)                                                               $                  0.00

                Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


                Total. Add lines 9a through 9f.                                                           $                 0.00




    Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - ww.bestcase corn                                                                       Best Case Bankruptcy
Filed 11/08/18                                                                              Case 18-90827                                                                    Doc 1


     Debtor 1                       Krystal Necole Logsdon
                                    First Name                       Middle Name                     Last Name
    Debtor 2
    (Spouse, if filing)             First Name                       Middle Name                     Last Name

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                                                                  o     Check if this is an
                                                                                                                                                       amended filing



    Official Form 1 06A/B
    Schedule A/B: ProDertv                                                                                                                            12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


       • No. Go to Part 2.
       o Yes. Where is the property?
     •.         Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No

       • Yes


      3.1 Make:                 Volkswagen                              Who has an interest in the property? Check one   Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule 0:
              Model:            Jetta                                    • Debtor 1 only                                 Creditors Who Have Claims Secured by Prope,y.
              Year:             2012                                     o Debtor 2 only                                 Current value of the      Current value of the
              Approximate mileage:                       82,679          o Debtor 1 and Debtor 2 Only                    entire property?          portion you own?
                                                                         o At least one of the debtors and another

            r
              Other information:
                air condition. Base model.
                                                                         o Check if this is community property                    $2,606.00                   $2,606.00
                                                                              (see instructions)



    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

           No
       o Yes

     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here ............................................................................. ... $2,606.00


    IflI' Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                          Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                        -                                                                                                       claims or exemptions.
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
          ONo
    Official Form 106NB                                                               Schedule A/B: Property                                                          page 1
    Software Copyright    (C)   1996-2018 Best Case, LLC -   w.bestcase.com                                                                               Best Case Bankruptcy
Filed 11/08/18                                                                            Case 18-90827                                                                          Doc 1
     Debtor 1       Krystal Necole Logsdon                                                                                            Case number (if known)

        U   Yes. Describe   .....




                                       Household goods and furnishings, kitchenware, linens, two beds,
                                       couch, coffee table.                                                                                                           $120.00


       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
       DNo
        U   Yes. Describe


                                     I 32" TV, games, DVD player, phone, Play Station, laptop                                                      I                  $300.00


       Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
        •No
        0   Yes. Describe

       Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
       0 No
        U   Yes. Describe


                                     I Kids bike, skateboard, tool box, miscellaneous tools.                                                       I                  $100.00


         Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        INo
        o Yes. Describe     .....




        Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        ONo
        • Yes. Describe     .....




                                     I Everyday clothes and shoes                                                                                  I                  $200.00


         Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        • No
        o Yes. Describe     .....




         Non-farm animals
         Examples: Dogs, cats, birds, horses
        o No
        • Yes. Describe     .....




                                     I Pit Bull/Terrier mix dog                                                                                    I                    $50.00


         Any other personal and household items you did not already list, including any health aids you did not list
        •No
        o Yes. Give specific information

            Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
            for Part 3. Write that number here       ..............................................................................
                                                                                                                                                                  $770.00


    Official Form 106N13                                                         Schedule NB: Property                                                                    page 2
    Software Copyright(c) 1996-2018 Best Case, LLC -w.bestcase.com                                                                                             Best Case Bankruptcy
Filed 11/08/18                                                                                            Case 18-90827                                                                   Doc 1
     Debtor 1          Krystal Necole Logsdon                                                                                          Case number (if known)


    I1         Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

         Cash
          Examples. Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
         DNo
         • Yes    ................................................................................................................




                                                                                                                                          Cash                                 $700.00


          Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
            No
         • Yes                                                          Institution name:



                                                    17.1.       Checking                                 Bank of the West                                                    $2,700.00


         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         • No
         o Yes                                                Institution or issuer name:

         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
         joint venture
         • No
         o Yes. Give specific information about them
                                                        Name of entity:                                                                 % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No
         o Yes. Give specific information about them
                                                        Issuer name:

         Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         UNo
         0   Yes. List each account separately.
                                     Type of account:                                                    Institution name:

          Security deposits and prepayments
           Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
         ONo
         • Yes                                                        Institution name or individual:


                                                    Utility deposit                                      Modesto Irrigation District                                           $200.00


                                                    Rental deposit                                       Johnny Brannon                                                      $2,800.00


                                                    Utility deposit                                       PG&E                                                                 $100.00


         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        •No
    Official Form 106A/B                                                                          Schedule NB: Property                                                            page 3
    Software Copyright (c) 1996-2018 Best Case, LLC -wwbestcase.com                                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                       Case 18-90827                                                                       Doc 1
     Debtor 1          Krystal Necole Logsdon                                                                       Case number (if known)

        0   Yes   .............
                                          Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        • No
        o Yes     .............
                                          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
            No
        o Yes. Give specific information about them...
         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        • No
        o Yes. Give specific information about them...
         Licenses, franchises, and other general intangibles
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        • No
        o Yes. Give specific information about them...
     Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.

         Tax refunds owed to you
        •No
        o Yes. Give specific information about them, including whether you already filed the returns and the tax years               .......




         Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        •No
        o Yes. Give specific information               ......




         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                   benefits; unpaid loans you made to someone else
        •No
        o Yes. Give specific information..
         Interests in insurance policies
          Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        •No
        O   Yes. Name the insurance company of each policy and list its value.
                                     Company name:                                                         Beneficiary:                         Surrender or refund
                                                                                                                                                value:

         Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
          someone has died.
        • No
        o Yes. Give specific information..
         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
        • No
        o Yes. Describe each claim               .........




         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        • No
        o Yes. Describe each claim               .........




    Official Form 106NB                                                          Schedule A/B: Property                                                           page 4
    Software Copyright   (C)   1996-2018 Best Case, LLC -       w.bestcase.com                                                                         Best Case Bankruptcy
Filed 11/08/18                                                                                     Case 18-90827                                                                                           Doc 1
    Debtor 1         Krystal Necole Logsdon                                                                                                            Case number (if known)


         Any financial assets you did not already list
            No
        0 Yes. Give specific information..

           Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
           for Part 4. Write that number here                .....................................................................................................................   .
                                                                                                                                                                                         $6,500.00


    ITh1.      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

        Do you own or have any legal or equitable interest in any business-related property?
       • No. Go to Part 6.

       0   Yes. Go to line 38.




    ITiI       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Go to

           0   Yes. Go to line 47.



    iiri             Describe All Property You Own or Have an Interest in That You Did Not List Above

         Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership
        •No
        o Yes. Give specific information         .........




           Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                     $0.00


    ITL            List the Totals of Each Part of this Form

            Partl:Totalrealestate,line2              ........................................
                                                                                                                                                                                                   $0.00
            Part 2: Total vehicles, line 5                                                                                  $2,606.00
            Part 3: Total personal and household items, line 15                                                               $770.00
            Part 4: Total financial assets, line 36                                                                         $6,500.00
            Part 5: Total business-related property, line 45                                                                    $0.00
            Part 6: Total farm- and fishing-related property, line 52                                                           $0.00
            Part 7: Total other property not listed, line 54                                               +                    $0.00
           Total personal property. Add lines 56 through 61                                                                 $9,876.00                Copy personal property total             $9,876.00

           Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                  $9,876.00




    Official Form 106A/13                                                                 Schedule A/B: Property                                                                                    page 5
    Software Copyright (c) 1996-2018 Best Case, LLC -wew.bestcase.com                                                                                                                    Best Case Bankruptcy
Filed 11/08/18                                                                     Case 18-90827                                                                            Doc 1


    Debtor 1                  Krystal Necole Logsdon
                             First Name                         Middle Name                   Last Name

    Debtor 2
    (Spouse if, filing)      First Name                         Middle Name                   Last Name


    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if knowr)
                                                                                                                                           O Check if this is an
                                                                                                                                                amended filing


   Official Form I 06C
   Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
   the property you listed on Schedule A/B: Property (Official Form 1 O6AIB) as your source, list the property that you claim as exempt. If more space is
   needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
   case number (if known).

   For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
   specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
   any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
   funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
   exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
   to the applicable statutory amount.

   I.fl1            Identify the Prooertv You Claim as Exemot

         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you

          • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

          o You are claiming federal exemptions. 11 U.S.C.               § 522(b)(2)
          For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

          Brief description of the propertyand line on             Current value of the   Amount of the exemption   you   claim     Specific laws that allow exemption      '
          Schedule A/B that lists this property                    portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   Schedule A/B

          2012 Volkswagen Jetta 82,679 miles                                  $2,606.00                                    $1.00    C.C.P. § 703.140(b)(2)
                                                                                          •
          Fair condition. Base model.
          Line from Schedule A/B: 3.1                                                     o      100% of fair market value, up to
                                                                                                 any applicable statutory limit


          Household goods and furnishings,                                     $120.00    U                            $120.00      C.C.P. § 703.140(b)(3)
          kitchenware, linens, two beds,
          couch, coffee table.                                                            o      100% of fair market value, upto
          Line from Schedule A/B: 6.1                                                            any applicable statutory limit


          32' TV, games, DVD player, phone,                                                                                         C.C.P. § 703.140(b)(3)
                                                                               $300.00    U                            $300.00
          Play Station, laptop
          Line from Schedule A/B: 7.1                                                     o      100% of fair market value, upto
                                                                                                 any applicable statutory limit


          Kid's bike, skateboard, tool box,                                    $100.00    U                            $100.00      C.C.P. § 703.140(b)(5)
          miscellaneous tools.
          Line from Schedule A/B: 9.1                                                     o      100% of fair market value, up to
                                                                                                 any applicable statutory limit


          Everyday clothes and shoes                                                                                                C.C.P. § 703.140(b)(3)
                                                                               $200.00    U                            $200.00
          Line from Schedule A/B: 11.1
                                                                                          o      100% of fair market value, up to
                                                                                                 any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                   Best Case Bankruptcy
Filed 11/08/18                                                                  Case 18-90827                                                                             Doc 1
    Debtor 1     Krystal Necole Logsdon                                                                    Case number (if known)
        [Brief description of the property and line on            Current value of the   Amount of the exemption you claim          Specific laws that allow exemptióii'
         Schedule AIB that lists this property                    portion you own
                                                                  Copy the value fromCheck only one box for each exemption.
                                                                  Schedule NB________

         Pit Bull/Terrier mix dog                                            $50.00      •                             $50.00       C.C.P.   § 703.140(b)(3)
         Line from Schedule A/B: 13.1
                                                                                         o    100% of fair market value, up to
                                                                                              any applicable statutory limit


         Cash                                                               $700.00      •                           $700.00        C.C.P.   § 703.140(b)(5)
         Line from Schedule A/B: 16.1
                                                                                         o 100 % of fair market value, up to
                                                                                              any applicable statutory limit


         Checking: Bank of the West
                                                                          $2,700.00      U                         $2,700.00        C.C.P.   § 703.140(b)(5)
         Line from Schedule A/B: 17.1
                                                                                         o    100% of fair market value, up to
                                                                                              any applicable statutory limit


         Utility deposit: Modesto Irrigation                                                                         $200.00        C.C.P. § 703.140(b)(5)
                                                                            $200.00      •
         District
         Line from Schedule A/B: 22.1                                                    0    100% of fair market value, upto
                                                                                              any applicable statutory limit


         Rental deposit: Johnny Brannon                                   $2,800.00                                $2,800.00        C.C.P. § 703.140(b)(5)
                                                                                         •
         Line from Schedule A/B: 22.2
                                                                                         o    100% of fair market value, upto
                                                                                              any applicable statutory limit


         Utility deposit: PG&E                                                                                       $100.00        C.C.P. § 703.140(b)(5)
                                                                            $100.00      •
         Line from Schedule A/B: 22.3
                                                                                         o    100% of fair market value, upto
                                                                                              any applicable statutory limit


    3. Are you claiming a homestead exemption of more than $160,375?
        (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
         UNo

         o     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               o       No
               0       Yes




    Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC,-www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 11/08/18                                                                         Case 18-90827                                                                                       Doc 1


    Debtor 1                     Krystal Necole Logsdon
                                 First Name                         Middle Name                       Last Name
    Debtor 2
    (Spouse if, filing)          First Name                         Middle Name                       Last Name

     United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                           O   Check if this is an
                                                                                                                                                               amended filing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
      Do any creditors have claims secured by your property?
          o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          • Yes. Fill in all of the information below.

   Ufl&             List All Secured Claims
       List all secured claims. If a creditor has more than one secured claim, list the creditor separately
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As       Amount of claim              Value of collateral     Unsecured
    much as possible, list the claims in alphabetical order according to the creditor's name.                      Do not deduct the            that supports this      portion
                                                                                                                   value of collateral.         claim                   If any
        II Volkswagen
           Creditrs's Name
                           Credit                          Describe the property that secures the claim:                 $3,989.00                      $2,606.00            $1,383.00
                                                           2012 Volkswagen Jetta 82,679 miles
                                                           Fair condition. Base model.
            P0 Box 5215
                                                           As of the date you file, the claim is: check all that
            Carol Stream, IL                               apply.
            601 95-5215                                    o Contingent
            Number, Street, city, State & Zip code         o Unliquidated
                                                           o Disputed
    Who owes the debt? Check one.                          Nature of lien. Check all that apply.

     • Debtor 1 only                                       • An agreement you made (such as mortgage or secured
     o Debtor 2 only                                           car loan)
     o Debtor 1 and Debtor 2 only                          o Statutory lien (such as tax lien, mechanic's lien)
     o At least one of the debtors and another             o Judgment lien from a lawsuit
     o Check if this claim relates to a                    o Other (including a right to offset)
         community debt

     Date debt was incurred                                        Last 4 digits of account number         4671


       Add the dollar value of your entries in Column A on this page. Write that number here:                                      $3,989.00
       If this is the last page of your form, add the dollar value totals from all pages.                                          c      OQO
       Write that number here:                                                                                                                  00

    0-Mll List Others to Be Notified for a Debt That You Already Listed
     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
     trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
     than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
     debts in Part 1, do not full out or submit this page.




    Official Form 106D                                    Schedule D: Creditors Who Have Claims Secured by Property                                                             page 1 of 1
    Software Copyright (c)   1998-2018   Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
Filed 11/08/18                                                                         Case 18-90827                                                                                        Doc 1


     Debtor 1                        Krystal Necole Logsdon
                                     First Name                     Middle Name                         Last Name
     Debtor 2
     (Spouse if, filing)             First Name                     Middle Name                         Last Name

     United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                          O    Check if this is an
                                                                                                                                                               amended filing


    Official Form 106E/F
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                      12/15
    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Property (Official Form I06NB) and on
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
    name and case number (if known).

    ITi&              List All of Your PRIORITY Unsecured Claims
     1. Do any creditors have priority unsecured claims against you?

           • No. Go to Part 2.

           o Yes.
    Mffl
      i M List All of Your NONPRIORITY Unsecured Claims

          Do any creditors have nonpriority unsecured claims against you?

           0   No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           • Yes.

          List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
          unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
          than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of
          Part 2.
                                                                                                                                                                   Total claim

                  All Pro Bail Bonds                                        Last 4 digits of account number                                                                  $10,550.00
                  Nonpriority Creditor's Name
                  P0 Box 131658                                             When was the debt incurred?
                  San Diego, CA 92103
                  Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
                  Who incurred the debt? Check one.

                  • Debtor 1 only                                           o Contingent
                  o Debtor 2 only                                           o Unliquidated
                  o Debtor 1 and Debtor 2 only                              o Disputed
                  o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                  o  Check if this claim is for a community                 0     Student loans
                  debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
                  Is the claim subject to offset?                           report as priority claims

                  •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                  DYes                                                      • Other. Specify      Bond




    Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                                 Page I of 8
    Software Copyright     (C)   1996-2018 Best Case, LLC -w.bestcase.com                                           44518                                                 Best Case Bankruptcy
Filed 11/08/18                                                                       Case 18-90827                                                                             Doc 1
    Debtor 1 Krystal Necole Logsdon                                                                            Case number     (if known)


              AT&T                                                         Last 4 digits of account number                                                       $1,230.00
               Nonpriority Creditors Name
              P0 Box 769                                                   When was the debt incurred?
              Arlington, TX 76004
               Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 only                                o Disputed
               o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                    o Student loans
              debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

                   No                                                      o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                       • Other. Specify      Cell phone service


              Capital One                                                  Last 4 digits of account number                                                         $676.00
               Nonpriority Creditor's Name
              P0 Box 30285                                                 When was the debt incurred?
              Salt Lake City, UT 841 30-0285
               Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 only                                o Disputed
               o At least one of the debtors and another                   Type of NON PRIORITY unsecured claim:

               o Check if this claim is for a community                    o Student loans
              debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

                   No                                                      o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                       • Other. Specify      Credit card




   F44         Credit One Bank
               Nnpriority Creditor's Name
               P0 Box 98873
                                                                           Last 4 digits of account number

                                                                           When was the debt incurred?
                                                                                                                 Various
                                                                                                                 accounts                                        $2,561.00


               Las Vegas, NV 89193-8873
               Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               U   Debtor 1 only                                           o Contingent
               o Debtor 2 only                                             o Unliquidated
               o Debtor 1 and Debtor 2 only                                o Disputed
               O   At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community
                                                                           o Student loans
               debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                             report as priority claims

               • No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                       • Other. Specify      Credit card




    Official Form 106 ElF                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 8

    Software Copyright   (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                         Case 18-90827                                                                             Doc 1
    Debtor 1 Krystal Necole Logsdon                                                                              Case number      (if   known)


               Discover Financial Services LLC                               Last 4 digits of account number                                                         1.730.00
               Nonpriority Creditors Name
               P0 Box 15316                                                  When was the debt incurred?
               Wilmington, DE 19850
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  0   Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               0 Check if this claim is for a community                      o Student loans
               debt                                                          0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               O   Yes                                                       U   Other. Specify    Credit card


               Diversified Consultants                                       Last 4 digits of account number                                                       $1,350.00
               Nonpriority Creditors Name
               10550 Deerwood Park Blvd.                                     When was the debt incurred?
               Jacksonville, FL 32256
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  0   Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               • No                                                          o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Cell phone service


               Doctors Medical Center                                        Last 4 digits of account number                                                           $44.60
               Nonpriority Creditor's Name
               1441 Florida Ave.                                             When was the debt incurred?
               Modesto, CA 95350
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 Only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                     o Student loans
               debt                                                          O Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               UNo                                                           O   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                         • Other. specify      Medical




    Official Form 106 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcsse.com                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                     Case 18-90827                                                                              Doc 1
     Debtor 1 Krystal Necole Logsdon                                                                         Case number (if known)


    LiII       Emerald Pointe Apartments
               Nonpriority Creditor's Name
                                                                         Last 4 digits of account number                                                      $10,000.00

               301 Standiford Ave.                                       When was the debt incurred?
               Modesto, CA 95350
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 Only                                           o Contingent
               o Debtor 2 Only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                  No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Past rent


               First Premier Bank                                        Last 4 digits of account number                                                        $1,427.00
               Nonpriority Creditor's Name
              601 S. Minnesota Ave.                                      When was the debt incurred?
              Sioux Falls, SD 57104
               Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor I only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                  No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit card



               Infinity General Insurance
    [J         Nonpriority Creditor's Name
                                                                         Last 4 digits of account number                                                            $65.00

              725 Canton St.                                             When was the debt incurred?           03/2018
              Norwood, MA 02062
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  0 Student loans
              debt                                                       o  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                  No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Insurance




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 4 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -w,vw.bestcase.com                                                                                      Best Case Bankruptcy
Filed 11/08/18                                                                         Case 18-90827                                                                             Doc 1
    Debtor 1 Krystal Necole Logsdon                                                                              Case number     (if known)


    4.1
               Kohl's                                                        Last 4 digits of account number       9305                                          $10,772.00
               Nonpriority Creditor's Name
               P0 Box 3115                                                   When was the debt incurred?
               Milwaukee, WI 53201 -3115
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 Only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
              debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Credit card



    FII        Lending Club
               Nonpriority Creditor's Name
                                                                             Last 4 digits of account number       6335                                            $4,031.00

               71 Stevenson St., #300                                        When was the debt incurred?
               San Francisco, CA 94105
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Personal loan



    F
    4.1
               Mercy Medical Center
               Nonpriority Creditor's Name
                                                                             Last 4 digits of account number                                                       $2,000.00

               333 Mercy Ave.                                                When was the debt incurred?
               Merced, CA 95340
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                     o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               UNo                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Medical




    Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 5 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                    Case 18-90827                                                                             Doc 1
     Debtor 1 Krystal Necole Logsdon                                                                        Case number     (if known)




    F
    4.1
               Pine Ridge Apartments
              Nonpriority Creditors Name
                                                                        Last 4 digits of account number                                                          $870.00

              1301 Richland Ave.                                        When was the debt incurred?           07/2017
              Modesto, CA 95351
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

               • No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Past rent


    4.1
    [j Sears                                                            Last 4 digits of account number       4994                                              $196.00
              Nonpriority Creditor's Name
              P0 Box 6286                                               When was the debt incurred?
              Sioux Falls, SD 57117-6286
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

               • No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Credit card



    F61
    4.1
           Self Help Federal Credit Union
              Nonpriority Creditor's Name
                                                                        Last 4 digits of account number                                                         $100.00

              2504 Tenaya Dr.                                           When was the debt incurred?
              Modesto, CA 95354
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unhiquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

               •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                  • Other. Specify      Debt




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 6 of 8
    Software Copyright (c) 1 996-2018 Best Case, LLC - w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                            Case 18-90827                                                                                       Doc 1
     Debtor 1     Krystal Necole Logsdon                                                                             Case number (if known)



    F
    4.1
               Sprint
                Nonpriority Creditors Name
                                                                               Last 4 digits of account number                                                                  $1,350.00

               P0 Box 4191                                                     When was the debt incurred?            2010
               Carol Stream, IL 60197-4191
                Number Street City State Zip Code                              As of the date you flue, the ciaim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 Only                                                 O    Contingent
                o Debtor 2 only                                                 o Unliquidated
                o Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                o Check if this claim is for a community                       o Student loans
               debt                                                            o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                 report as priority claims

                • No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           U    Other. Specify    Phone bill


    4.1
               Synchrony Bank                                                  Last 4 digits of account number        8254                                                      $3,086.00
    8~_,]
                Nonpriority Creditors Name
               P0 Box 965036                                                   When was the debt incurred?
               Orlando, FL 32896
                Number Street City State ZIP Code                              As of the date you flue, the ciaim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 only                                                 o Contingent
                o Debtor 2 Only                                                 o Unliquidated
                o Debtor 1 and Debtor 2 only                                    o Disputed
                o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

                o Check if this claim is for a community                        o Student loans
               debt                                                            0 Obligations arising out of a separation agreement or divorce that you did not
                is the ciaim subject to offset?                                report as priority claims

                UNo                                                             o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                           I    Other. Specify    Credit card


    ITh           List Others to Be Notified About a Debt That You Already Listed

    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. if you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.
     Name and Address                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
    Collection Credit Services                                          Line   4.10 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 607                                                                                                    U   Part 2: Creditors with Nonpriority Unsecured Claims
    Norwood, MA 02062
                                                                        Last 4 digits of account number

     Name and Address                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
    Diversified Consultants, Inc.                                       Line   4.17 of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 551268                                                                                                 • Part 2: Creditors with Nonpriority Unsecured Claims
    Jacksonville, FL 32255-1 268
                                                                        Last 4 digits of account number

     Name and Address                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
    First Response                                                      Line   4.5   of (Check one):              0   Part 1: Creditors with Priority Unsecured Claims
    PC Box 15316                                                                                                  • Part 2: Creditors with Nonpriority Unsecured Claims
    Wilmington, DE 19850
                                                                        Last 4 digits of account number

     Name and Address                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
     Gone Collection Agency                                             Line   4.14 of (Check One):               0   Part 1: Creditors with Priority Unsecured Claims
     P0 Box 1571                                                                                                  • Part 2: Creditors with Nonpriority Unsecured Claims
     Modesto, CA 95353
                                                                        Last 4 digits of account number

    Official Form 106 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                                 Page 7 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC   -   .bestcase,com                                                                                                 Best Case Bankruptcy
Filed 11/08/18                                                                      Case 18-90827                                                                                       Doc 1
     Debtor 1     Krystal Necole Logsdon                                                                      Case number (if known)



     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Law Office of Anthony Drew Rowe                               Line   4.8   of (Check one):              0   Part 1: Creditors with Priority Unsecured Claims
    Anthony Drew Rowe, Esq.                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
    1300 H St., #300
    Modesto, CA 95354
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Law Office of Rory W. Clark                                   Line   4.12   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    Rory W. Clark, Esq.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
    14900 Magnolia Blvd., #55997                         -
    Sherman Oaks, CA 91403
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    LVNV Funding                                                  Line   4.4 of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 10497                                                                                            U   Part 2: Creditors with Nonpriority Unsecured Claims
    Greenville, SC 29603
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Sprint                                                        Line4        of (Check one):              0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 4191                                                                                             U   Part 2: Creditors with Nonpriority Unsecured Claims
    Carol Stream, IL 60197-4191
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Sunrise Credit                                                Line   4.2   of (Check one):              0   Part 1: Creditors with Priority Unsecured Claims
    234 Airport Plaza, #4                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
    Farmingdale, NY 11735
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Velocity Investments LLC                                      Line   4.12   of (Check one):             0   Part 1: Creditors with Priority Unsecured Claims
    Route 34, # 404A                                                                                        U   Part 2: Creditors with Nonpriority Unsecured Claims
    Wall Township, NJ 0771 9-9147
                                                                  Last 4 digits of account number


    Ort           Add the Amounts for Each Type of Unsecured Claim

    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                      Total Claim
                            6a.   Domestic support obligations                                                   6a.       $                           0.00
            Total
          claims
      from Part 1           6b.   Taxes and certain other debts you owe the government                           6b.       $                           0.00
                            6c.   Claims for death or personal injury while you were intoxicated                 6c.       $                           0.00
                            Gd.   Other. Add all other priority unsecured claims. Write that amount here.        6d.       $                           0.00

                            6e.   Total Priority. Add lines Ga through 6d.                                       Be.       $                           0.00

                                                                                                                                      Total Claim
                            6f.   Student loans                                                                  6f.       $                           0.00
            Total
          claims
      from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                          6g.       $                           0.00
                            6h.   Debts to pension or profit-sharing plans, and other similar debts              6h.       $                           0.00
                            6i.   Other. Add all other nonpriority unsecured claims. Write that amount
                                  here.                                                                                    $                    52,038.60

                                  Total Nonpriority. Add lines 6f through 6i.                                    6j.       $                    52,038.60




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 8 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -   .bestcase.com                                                                                                 Best Case Bankruptcy
Filed 11/08/18                                                                          Case 18-90827                                                                       Doc 1


     Debtor 1                   Krystal Necole Logsdon
                                First Name                         Middle Name                Last Name

     Debtor 2
     (Spouse if, filing)        First Name                         Middle Name                Last Name


     United States Bankruptcy Court for the:                 EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                          O   Check if this is an
                                                                                                                                              amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                          12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

               Do you have any executory contracts or unexpired leases?
               • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
               o Yes. Fill in all of the information below even if the contacts of leases are listed on   Schedule AIB:Property (Official Form 106 NB).

    2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
               example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
               and unexpired leases.


                Person or company with whom you have the contract or lease                      State what the contract or lease is for
                                Name, Number, Street, City, State and ZIP Code
         2.1
                 Name


                 Number      Street

                 City                                     State                  ZIP Code
         2.2
                 Name


                 Number      Street

                 City                                     State                  ZIP   Code
         2.3
                 Name


                 Number      Street

                 City                                     State                  ZIP Code
         2.4
                 Name


                 Number      Street

                 City                                     State                  ZIP   Code
         2.5
                 Name


                 Number      Street

                 City                                     State                  ZIP   Code




    Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcase.com                                                                                       Best Case Bankruptcy
Filed 11/08/18                                                                       Case 18-90827                                                                     Doc 1


    Debtor 1                    Krystal Necole Logsdon
                                First Name                            Middle Name           Last Name

    Debtor 2
    (Spouse if, filing)         First Name                            Middle Name           Last Name


    United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                       O Check if this is an
                                                                                                                                           amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                              12/15


    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

              Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          • No
          o Yes
            Within the last 8 years, have you lived in a comm unity property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          o No. Go to line 3.
          • Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


                    • No
                    o Yes.
                             In which community state or territory did you live?                            . Fill in the name and current address of that person.
                                                                                           ((1JJ


                           Name of your spouse, former spouse, or legal equivalent
                           Number, Street, City, State & Zip Code


          In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
          in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
          Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule 0, Schedule E/F, or Schedule G to fill
          out Column 2.

                   Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code                                           Check all schedules that apply:

                                                                                                            o Schedule D, line
                    Name
                                                                                                            o Schedule E/F, line
                                                                                                            o Schedule G. line
                    Number             Street
                    City                                      State                          ZIP Code




                                                                                                            O Schedule D, line
                    Name
                                                                                                            0 Schedule E/F, line
                                                                                                            0 Schedule G, line
                    Number
                    City                                      State                          ZIP Code




    Official Form 106H                                                                  Schedule H: Your Codebtors                                       Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - wwbestcase.com                                                                                 Best Case Bankruptcy
Filed 11/08/18                                                        Case 18-90827                                                                             Doc 1




    Debtor 1                       Krystal Necole Logsdon

    Debtor 2
    (Spouse, if filing)


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                              Check if this is:
    (If knoi)
                                                                                                             o   An amended filing
                                                                                                             o   A supplement showing postpetition chapter
                                                                                                                 13 income as of the following date:

    Official Form 1061                                                                                           IVIIVI I t_)I_.I I I I I

    Schedule I: Your Income                                                                                                                                 12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

    I1i                   Describe Employment

           Fill in your employment
           information.                                                 Debtor I                                    Debtor 2 or non-filing speuse

           If you have more than one job,                               0   Employed                                 0    Employed
           attach a separate page with           Employment status
           information about additional                                 • Not employed                               11   Not employed
           employers.
                                                 Occupation
           Include part-time, seasonal, or
           self-employed work.                   Employer's name

           Occupation may include student Employer's address
           or homemaker, if it applies.


                                                 How long employed there?

                          Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                           [For DibF1] rFor Dt?1Tfl
                                                                                                           I          t non-filing spouse I
           List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.           2.    $                  0.00        $          N/A

            Estimate and list monthly overtime pay.                                                   +$                  0.00        +$         N/A

           Calculate gross Income. Add line 2 + line 3.                                                $            0.00                    $   N/A




    Official Form 1061                                                      Schedule!: Your Income                                                     page 1
Filed 11/08/18                                                         Case 18-90827                                                                                   Doc 1

    Debtor   1   Krystal Necole Logsdon                                                                   Case number   (if known)




                                                                                                          [orDebi1T rForDebtor 2 or
                                                                                                                         _ non filing spouse
          Copy line 4 here                                                                       4.        $      fl_nfl    $             N/A

    5.    List all payroll deductions:
                 Tax, Medicare, and Social Security deductions                                        $                    0.00      $                 N/A
                 Mandatory contributions for retirement plans                                         $                    0.00      $                 N/A
                 Voluntary contributions for retirement plans                                         $                    0.00      $                 N/A
                 Required repayments of retirement fund loans                                         $                    0.00      $                 N/A
                 Insurance                                                                            $                    0.00      $                 N/A
                 Domestic support obligations                                                    Sf.  $                    0.00      $                 N/A
                 Union dues                                                                      5g.  $                    0.00      $                 N/A
                 Other deductions. Specify:                                                      5h.+ $                    0.00 +    $                 N/A
    6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                                  $                0.00      $                 N/A
    7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                             $                0.00      $                 N/A
    8.    List all other income regularly received:
                 Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                                       $               0.00      $                 N/A
                 Interest and dividends                                                                    $               0.00      $                 N/A
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                                      $               0.00      $                 N/A
                 Unemployment compensation                                                                 $               0.00      $                 N/A
                 Social Security                                                                           $               fl_nfl    $                 N/A
                 Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:    CalFresh                                                                 $                 353.00       $                 N/A
                 Pension or retirement income                                                         $                    0.00   $                    N/A
                 Other monthly income. Specify:                                                  8h.+ $                    0.00 + $                    N/A

    9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                                      353.00                          N/A

                                                                                                                                              I
          Calculate monthly income. Add line 7 + line 9.                                       10.    $         353.00 + $               N/A = $              353.00
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                           _
          State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
          other friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                  11.     $                   0.00

          Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summa,y of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
          applies                                                                                                                        12.       $          353.00

                                                                                                                                                   Combined
                                                                                                                      monthly income
          Do you expect an increase or decrease within the year after you file this form?
          o     No.
          •     Yes. Explain:   Debtor has accepted a job position. She does not know when it will start. She will be making
                                   between $17 and $20 an hour full time.




    Official Form 1061                                        _               Schedule I: Your Income                                                         page 2
Filed 11/08/18                                                                 Case 18-90827                                                                          Doc 1




      Debtor 1              Krystal Necole Logsdon                                                                 Check if this is:
                                                                                                                   o   An amended filing
      Debtor 2                                                                                                     o   A supplement showing postpetition chapter
      (Spouse, if filing)                                                                                              13 expenses as of the following date:

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                                MM / DD / YYYY

      Case number
      (II known)



      Official Form 1 06J
      Schedule J: Your Expenses                                                                                                                                  12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

     I1i           Describe Your Household
            Is this a joint case?

            • No. Go to line 2.
            o Yes. Does Debtor 2 live in a separate household?
                      ONo
                      o Yes. Debtor 2 must file Official Form 1 06J-2,       Expenses for Separate Household of Debtor 2.

            Do you have dependents?          0   No
            Do not list Debtor 1 and                      Fill out this information for   Dependent's relationship to          Dependent's     Does dependent
                                             • Yes.
            Debtor 2.                                     each dependent                  Debtor I or Debtor 2                 age             live with you?


            Do not state the                                                                                                                   o No
            dependents names.                                                             Son                                  15              • Yes
                                                                                                                                               DNo
                                                                                                                                               0    Yes
                                                                                                                                               DNo
                                                                                                                                               oYes
                                                                                                                                               DNo
                                                                                                                                               oYes
      3. Do your expenses include                     U No
          expenses of people other than
          yourself and your dependents?               0   Yes

     ITi1t       Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule!: Your Income
      (Official Form 1061.)                                                                                                         Your expenses


      4.    The rental or home ownership expenses for your residence. Include first mortgage
            payments and any rent for the ground or lot.                                                           4    $                           1,350.00

            If not included in line 4:

            4a.   Real estate taxes                                                                               4a. $                                   0.00
            4b.   Property, homeowner's, or renter's insurance                                                        $                                   0.00
                  Home maintenance, repair, and upkeep expenses                                                   4c. $                                   0.00
            4d.   Homeowner's association or condominium dues                                                     4d. $                                   0.00
      5.    Additional mortgage payments for your residence, such as home equity loans                             5. $                                   0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                            page 1
Filed 11/08/18                                                               Case 18-90827                                                                                   Doc 1

      Debtor 1     Kirystal Necole Logsdon                                                                    Case number (if known)

      6.    Utilities:
            6a.     Electricity, heat, natural gas                                                                  6a. $                                 307.00
            6b.    Water, sewer, garbage collection                                                                       $                               137.00
                   Telephone, cell phone, Internet, satellite, and cable services                                  6c. $                                   81.00
            6d.    Other. Specify:                                                                                6d. $                                     0.00
      7.    Food and housekeeping supplies                                                                          7. $                                  500.00
      8.    Chjldcare and children's education costs                                                                      $                                 0.00
            Clothing, laundry, and dry cleaning                                                                      9. $                                 100.00
      10.   Personal care products and services                                                                     10. $                                  40.00
      11.   Medical and dental expenses                                                                             11. $                                  10.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.                                                                            12. $                                 160.00
      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13. $                                  25.00
      14.   Charitable contributions and religious donations                                                        14. $                                   0.00
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
            15a. Life insurance                                                                                    15a. $                                   0.00
            15b. Health insurance                                                                                         $                                 0.00
                   Vehicle insurance                                                                               15c. $                                 150.00
            15d. Other insurance. Specify:                                                                        15d. $                                    0.00
      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 0120.
            Specify:                                                                                              16. $                                      0.00
      17.   Installment or lease payments:
            17a. Car payments for Vehicle 1                                                                       17a.    $                               240.00
            1 7b. Car payments for Vehicle 2                                                                      1 7b.   $                                 0.00
            17c. Other. Specify:                                                                                 17c.     $                                 0.00
            17d. Other. Specify:                                                                                 17d.     $                                 0.00
      18. Your payments of alimony, maintenance, and support that you did not report as
            deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).         18. $                                                     0.00
      19.   Other payments you make to support others who do not live with you.                        $                                                     0.00
            Specify:
            Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
            20a. Mortgages on other property                                                     20a. $                                                      0.00
            20b. Real estate taxes                                                                     $                                                     0.00
                   Property, homeowner's, or renter's insurance                                  20c. $                                                      0.00
            20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
            20e. Homeowner's association or condominium dues                                     20e. $                                                      0.00
     21.    Other: Specify:    Pet care                                                            21. 4.$                                                  40.00
     22.    Calculate your monthly expenses
                Add lines 4 through 21.                                                                                        $                     3,140.00
                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                               $
                 Add line 22a and 22b. The result is your monthly expenses.                                                    $                     3,140.00
     23.    Calculate your monthly net income.
            23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                                  353.00
            23b. Copy your monthly expenses from line 22c above.                                                          -$                            3,140.00

                   Subtract your monthly expenses from your monthly income.
                   The result is your monthly net income.                                                          23c. $                              -2,787.00

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
            For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
            modification to the terms of your mortgage?
            UNo.
            0 Yes.             I Explain here:                                                                                                                                   I




     Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
Filed 11/08/18                                                                Case 18-90827                                                                              Doc 1




    Debtor 1                    Krystal Necole Logsdon
                                First Name                     Middle Name              Last Name

    Debtor 2
    (Spouse if, filing)         First Name                     Middle Name              Last Name


    United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                       O   Check if this is an
                                                                                                                                           amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                           12115


    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                          Sign Below


           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                   No

            • Yes. Name of person               V. Renne Loureiro                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are erue and correct.

           x                                                                            x
                 Krystal 14ecole Logsdon                                                    Signature of Debtor 2
                 Signature of Debtor 1

                 Date          11   1 d2       f                                            Date




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                Best Case Bankruptcy
Filed 11/08/18                                                                      Case 18-90827                                                                                Doc 1




    Debtor 1                  Krystal Necole Logsdon
                             First Name                         Middle Name                    Last Name
    Debtor 2
    (Spouse if, filing)      First Name                         Middle Name                    Last Name

    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                   O   Check if this is an
                                                                                                                                                     amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                    4/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

   1=111            Give Details About Your Marital Status and Where You Lived Before

          What is your current marital status?

          o       Married
          • Not married

          During the last 3 years, have you lived anywhere other than where you live now?

                  No
           • Yes. List all of the places you lived in the last 3 years. Do not include where you live now

            Debtor I Prior Address:                                  Dates Debtor I               Debtor 2 Prior Address:                                Dates Debtor 2
                                                                     lived there                                                                         lived there
            1301 Richland Ave., #301                                 From-To:                     0   Same as Debtor 1                                   0  Same as Debtor 1
            Modesto, CA 95351                                        12/2016    -   07/2017                                                              From-To:



            928 Stonum Rd.                                           From-To:                     0   Same as Debtor 1                                   0  Same as Debtor 1
            Modesto, CA 95351                                        05/2014 08/2016
                                                                                -                                                                        From-To:




          Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

           •No
           O      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

    i'              Explain the Sources of Your Income

           Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           o      No
           • Yes. Fill in the details.

                                                       Debtor1                         -                            1    [t0'
                                                       Sources of income                   Gross income                  Sources of income               Gross income
                                                       Check all that apply.               (before deductions and        Check all that apply.           (before deductions
                                                                                           exclusions)                                                   and exclusions)

    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                         Best Case Bankruptcy
Filed 11/08/18                                                                   Case 18-90827                                                                             Doc 1
     Debtor 1 Krystal Necole Logsdon                                                                             Case number (if known)



                                                       [Debtor I                                                   1
                                                        Sources of income                 Gross income                  Sources of income            Gross income
                                                        Check all that apply.             (before deductions and        Check all that apply.        (before deductions
                                                                                          exclusions)                                                and exclusions)

     From January 1 of current year until • Wages, commissions,                                              $1.00      0 Wages, commissions,
     the date you filed for bankruptcy:                                                                                 bonuses, tips
                                            bonuses, tips

                                                        0   Operating a business                                        0 Operating a business

     For last calendar year:                            • Wages, commissions,                         $36,378.00        0 Wages, commissions,
     (January Ito December 31, 2017)                                                                                    bonuses, tips
                                                        bonuses, tips

                                                        0   Operating a business                                        0   Operating a business


     For the calendar year before that:                 U wages, commissions,                         $31,000.00        0 Wages, commissions,
     (January Ito December 31, 2016)                                                                                    bonuses, tips
                                                        bonuses, tips

                                                        0   Operating a business                                        0   Operating a business



          Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security, unemployment,
          and other public benefit payments; pensions; rental income; interest; dividends; money collected fromlawsuits; royalties; and gambling and lottery
          winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          o     No
          • Yes. Fill in the details.


                                                       Sources of income                 Gross income from              Sources of income            Gross income
                                                       Describe below,                   each source                    Describe below.              (before deductions
                                                                                         (before deductions and                                      and exclusions)
                                                                                         exclusions)
     From January 1 of current year until Unemployment                                                $1 0,880.00
     the date you filed for bankruptcy:


                                                       CaiFresh                                        $2,118.00


    MIM           List Certain Payments You Made Before You Filed for Bankruptcy

          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         o    No.      Go to line 7.
                         o    Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                         * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         o    No.      Go to line 7.
                         • Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                               Dates of payment             Total amount          Amount you        Was this payment for
                                                                                                          paid            still owe
    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2

    Software Copyright (c) 1995-2018 Best Case, LLC - waw.bestcase.com                                                                                   Best Case Bankruptcy
Filed 11/08/18                                                                   Case 18-90827                                                                               Doc 1
    Debtor 1       Krystal Necote Logsdon                                                                       Case number (if known)



          Creditor's Name and Address                                Dates of payment             Total amount          Amount you        Was this payment for
                                                                                                          paid            still owe
          Volkswagen Credit                                          10/2018                           $720.00            $3,989.00       0 Mortgage
          P0 Box 5215                                                09/2018                                                              U Car
          Carol Stream, IL 60195-5215                                08/2018
                                                                                                                                          0 Credit Card
                                                                                                                                          o Loan Repayment
                                                                                                                                          o Suppliers or vendors
                                                                                                                                          o Other

         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
         of whicli you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
         a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
         alimony.

                No
          o     Yes. List all payments to an insider.
           Insider's Name and Address                                Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                          paid            still owe

         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
         insider?
         Include payments on debts guaranteed or cosigned by an insider.

          • No
          o     Yes. List all payments to an insider
           Insider's Name and Address                                Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                          paid            still owe       Include creditor's name

    ON , M Identify Legal Actions, Repossessions, and Foreclosures

          Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
          modifications, and contract disputes.

          DNo
          • Yes. Fill in the details.
           Case title                                                Nature of the case          Court or agency                          Status of the case
           Case number
           LVNV Funding LLC v Krystal                                Civil lawsuit               Stanislaus County Superior               • Pending
           Logsdon                                                                               Court                                    o   On appeal
           2130400                                                                               P0 Box 1098
                                                                                                 Modesto, CA 95353
                                                                                                                                          o   Concluded


           Velocity Investment LLC v Krystal                         Civil lawsuit               Stanislaus County Superior               • Pending
           Logsdon                                                                               Court
                                                                                                                                          o   On appeal
           2027002                                                                               P0 Box 1098
                                                                                                 Modesto, CA 95353
                                                                                                                                          o   Concluded



          Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
          Check all that apply and fill in the details below.

          • No. Go to line 11.
          o     Yes. Fill in the information below.
           Creditor Name and Address                                 Describe the Property                                         Date                        Value of the
                                                                                                                                                                  property
                                    -                                Explain what happened




    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 11/08/18                                                                       Case 18-90827                                                                           Doc 1
    Debtor 1       Krystal Necole Logsdon                                                                           Case number (f known)



          Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
          accounts or refuse to make a payment because you owed a debt?
                No
          o     Yes. Fill in the details.
           Creditor Name and Address                                     Describe the action the creditor took                         Date action was             Amount
                                                                                                                                       taken

          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
          court-appointed receiver, a custodian, or another official?

          • No
          o     Yes

    IMP= List Certain Gifts and Contributions

          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                No
          o     Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                         Describe the gifts                                       Dates you gave                 Value
           per person                                                                                                                  the gifts

           Person to Whom You Gave the Gift and
           Address:

          Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
                No
          o     Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                     Describe what you contributed                            Dates you                      Value
           more than $600                                                                                                              contributed
           Charity's Name
           Address (Number, Street, city, State and ZIP Code)

    IThI          List Certain Losses

          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

          • No
          o     Yes. Fill in the details.
           Describe the property you lost and                       Describe any insurance coverage for the loss                       Date of your      Value of property
           how the loss occurred                                                                                                       loss                           lost
                                                                    Include the amount that insurance has paid. List pending
                                                                    insurance claims on line 33 of Schedule A/B: Property.

    ITI           List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                No
          • Yes. Fill in the details.
           Person Who Was Paid                                                Description and value of any property                    Date payment             Amount of
           Address                                                            transferred                                              or transfer was           payment
           Email or website address                                                                                                    made
           Person Who Made the Payment, if Not You
           For The People                                                     Preparation of Petition and Schedules                    09/12/2018                 $125.00
           1347 McHenry Ave.
           Modesto, CA 95350
           infoforthepeopledsc.net




    Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

    Software Copyright   (C)   1996-2018 Best Case, LLC - waw.bestcase.com                                                                                 Best Case Bankruptcy
Filed 11/08/18                                                                  Case 18-90827                                                                           Doc 1
     Debtor 1      Krystal Necole Logsdon                                                                      Case number (if known)



           Person Who Was Paid                                          bescription and value of any property                    Date payment              Amount of
           Address                                                      transferred                                              or transfer was            payment
           Email or website address                                                                                              made
           Person Who Made the Payment, if Not You
           Dollar Learning Foundation LLC                               Certificate of Counseling                                09/24/2018                    $14.99

           dollarbk.org


    17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
        promised to help you deal with your creditors or to make payments to your creditors?
        Do not include any payment or transfer that you listed on line 16.

          •No
          0     Yes. Fill in the details.
           Person Who Was Paid                                          Description and value of any property                    Date payment              Amount of
           Address                                                      transferred                                              or transfer was            payment
                                                                                                                                 made

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
          include gifts and transfers that you have already listed on this statement.
          •No
          o     Yes. Fill in the details.
           Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
           Address                                                      property transferred                       payments received or debts      made
                                                                                                                   paid in exchange
           Person's relationship to you

          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
          beneficiary? (These are often called asset-protection devices.)
                No
          0     Yes. Fill in the details.
           Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                                   made

   I1L             List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
          sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
          ONo
          • Yes. Fill in the details.
           Name of Financial Institution and                        Last 4 digits of          Type of account or           Date account was             Last balance
           Address (Number, Street. City, State and ZIP             account number            instrument                   closed, sold,            before closing or
           code)                                                                                                           moved, or                         transfer
                                                                                                                           transferred
           Self Help Federal Credit Union                           XXXX7513                  •Checking                     04/2018                              $0.00
           2504 Tenaya Dr.                                                                    0   Savings
           Modesto, CA 95354
                                                                                              0   Money Market
                                                                                              o Brokerage
                                                                                              o Other_




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
    Software Copyright (c) 1996-2018 Best Case, LLC -   .bestcase.com                                                                                 Best Case Bankruptcy
Filed 11/08/18                                                                           Case 18-90827                                                                            Doc 1
    Debtor 1       Krystal Necole Logsdon                                                                                      Case number (/f known)




          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
          cash, or other valuables?

          •No
          o     Yes. Fill in the details.
           Name of Financial Institution                                        Who else had access to it?                     Describe the contents           Do you still
           Address (Number, Street, City, State and ZIP Code)                   Address (Number, Street, City,                                                 have it?
                                                                                State and ZIP Code)


          Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

                No
          o     Yes. Fill in the details.
           Name of Storage Facility                                             Who else has or had access                     Describe the contents           Do you still
           Address (Number, Street, City, State and ZIP Code)                   to it?                                                                         have it?
                                                                                Address (Number, Street, City,
                                                                                State and ZIP Code)


   M&P ,M Identify Property You Hold or Control for Someone Else

          Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
          for someone.

          • No
          o     Yes. Fill in the details.
           Owner's Name                                                         Where is the property?                         Describe the property                       Value
           Address (Number, Street, City, State and ZIP Code)                   (Number, Street, City, State and ZIP
                                                                                Code)


    I1II'         Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

          Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          UNo
          o     Yes. Fill in the details.
           Name of site                                                         Governmental unit                                  Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)                   Address (Number, Street, City, State and           know it
                                                            -                   ZIP Code)


          Have you notified any governmental unit of any release of hazardous material?

                No
          o     Yes. Fill in the details.
           Name of site                                                         Governmental unit                                  Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)                   Address (Number, Street, City,     State and       know it
                                                                                ZIP Code)




    Official Form 107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
    Software Copyright   (C)   1996-2018 Best Case, LLC -       .bestcase.com                                                                                   Best Case Bankruptcy
Filed 11/08/18                                                                         Case 18-90827                                                                                       Doc 1
    Debtor 1        Krystal Necole Logsdon                                                                         Case number       (if known)




    26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                 No
          o      Yes. Fill in the details.
            Case Title                                                         Court or agency                     Nature of the case                               Status of the
            Case Number                                                        Name                                                                                 case
                                                                               Address (Number, Street. City,
                                                                               State and ZIP Code)


    MiM Give Details About Your Business or Connections to Any Business

          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 o A member of a limited liability company (LLC) or limited liability partnership (LiP)
                 o A partner in a partnership
                 o An officer, director, or managing executive of a corporation
                 o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.

          o      Yes. Check all that apply above and fill in the details below for each business.
            Business Name                                               Describe the nature of the business              Employer Identification number
            Address                                                                                                      Do not include Social Security number or ITIN.
            (Number, Street. City, State and ZIP Code)                  Name of accountant or bookkeeper
                                                                                                                         Dates business existed

          Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

                 No
          o      Yes. Fill in the details below.
            Name                                                        Date Issued
            Address
            (Number, Street. City, State and ZIP Code)


    I1iP Sign Below

    I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection

    18           152,1341               7
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                   an571.


     K St GZcole Logsdon                                                           Signature of Debtor 2
    Signature of Debtor I

     Date          /// O2//                                                        Date

    Did you attach additional pages to Your Statement                       of Financial Affairs for Individuals Filing for Bankruptcy            (Official Form 107)?
        No
    o Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    DNo
    U   Yes. Name of Person                 V. Renne Loureiro               Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 7

    Software Copyright   (C)   1996-2018 Best Case, LLC -   .bestcase.com                                                                                                Best Case Bankruptcy
Filed 11/08/18                                                                     Case 18-90827                                                                                 Doc 1



     Debtor 1                   Krystal Necole Logsdon
     Debtor 2
                                                                                                           • 1. There is no presumption of abuse
    (Spouse, if filing)

                                                                                                                 The calculation to determine if a presumption of abuse
     United States Bankruptcy Court for the: Eastern District of California
                                                                                                                  applies will be made under Chapter 7 Means Test
                                                                                                                  Calculation (Official Form 1 22A-2).
    Case number
    (if known)
                                                                                                                 The Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.

                                                                                                           o Check if this is an amended filing
    Official Form 122A - 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
    case number (if known), If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form 122A-lSupp) with this form.

                      Calculate Your Current Monthly Income

           What is your marital and filing status? Check one only.
            •    Not married. Fill out Column A, lines 2-11.
            o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            o Married and your spouse is NOT filing with you. You and your spouse are:
             o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-1 1.
             o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. ii U.S.C. §
        101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                            Column A        '         Column B
                                                                                                            Debtor I                  Debtor 2 or
                                                                                                                                J    .iligspouse.,j
           Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
           payroll deductions).                                                                             $              0.00       $
           Alimony and maintenance payments. Do not include payments from a spouse if
           Column B is filled in.                                                                           $              0.00       $
           All amounts from any source which are regularly paid for household expenses
           of you or your dependents, including child support. Include regular contributions
           from an unmarried partner, members of your household, your dependents, parents,
           and roommates. Include regular contributions from a spouse only if Column B is not
           filled in. Do not include payments you listed on line 3.                                         $              0.00       $
           Net income from operating a business, profession, or farm
                                                                              Debtor I
            Gross receipts (before all deductions)                              $     0.00
            Ordinary and necessary operating expenses                          -$     0.00
            Net monthly income from a business, profession, or farm $                 0.00   Copy here -> $                0.00       $
            Net income from rental and other real property
                                                                                        Debtor I
            Gross receipts (before all deductions)                              $     0.00
            Ordinary and necessary operating expenses                          -$     0.00
            Net monthly income from rental or other real property              $      0.00   Copy here -> $                0.00       $
                                                                                                            $              0.00       $
            Interest, dividends, and royalties




    Official Form 1 22A-1                                         Chapter 7 Statement of Your Current Monthly Income                                                 page 1
    Software Copyright    (C)   1996-2018 Best Case, LLC -   .bestcase.com                                                                                Best Case Bankruptcy
Filed 11/08/18                                                                Case 18-90827                                                                                           Doc 1
    Debtor 1       Krystal Necole Logsdon                                                                       Case number (if known)




                                                                                                           iöoIumnAl
                                                                                                            Debtor1                       nnor2or
                                                                                                           L                          J   r fiIingspàuse
           Unemployment compensation                                                                        $            1,360.00         $
          Do not enter the amount if you contend that the amount received was a benefit under
          the Social Security Act. Instead, list it here:
                For you                                                 $                       0.00
                For your spouse                                         $
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                           $                  0.00       $
          Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments
          received as a victim of a war crime, a crime against humanity, or international or
          domestic terrorism. If necessary, list other sources on a separate page and put the
          total below.
                       CalFresh                                                                             $              353.00         $
                                                                                                            $                  0.00       $
                       Total amounts from separate pages, if any.                                         + $                  0.00       $

          Calculate your total current monthly income. Add lines 2 through 10 for                 I
                                                                                                                                                      j
                                                                                                      $    1,713.00           +[                              $      1,713.00
          each column. Then add the total for Column A to the total for Column B.

                                                                                                                                                              Total current monthly
                                                                                                                                                              income

                      Determine Whether the Means Test Applies to You

           Calculate your current monthly income for the year. Follow these steps:

           12a. Copy your total current monthly income from line 11                                                   Copy line 11 here=>                 $          1,713.00

                   Multiply by 12 (the number of months in a year)                                                                                                x 12
           1 2b. The result is your annual income for this part of the form                                                                     12b.      $         20,556.00

           Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                    CA

           Fill in the number of people in your household.                          I

           Fill in the median family income for your state and size of household.                                                               13.                 54,787.00
          To find a list of applicable median income amounts, go online using the link specified in the separate instructions
          for this form. This list may also be available at the bankruptcy clerk's office.

           How do the lines compare?

           14a.       • Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.
           1 4b.      0 Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.
                      Sign Below
                   By signing ere, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct



                      KrystaIecoIe Logsdon
                      Signatuje of Debtor 1
               Date    ///1'2//V
                      MM/IDD /YYYY
                   If you checked line 14a, do NOT fill out or file Form 122A-2.

                   If you checked line 14b, fill out Form 1 22A-2 and file it with this form.




    Official Form 1 22A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                              page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                                Best Case Bankruptcy
Filed 11/08/18                                                                        Case 18-90827                                                                    Doc 1
    B2800 (Form 2800) (12/1 5)



                                                                       United States Bankruptcy Court
                                                                               Eastern District of California
      In re       Krystal Necole Logsdon                                                                              Case No.
                                                                                               Debtor(s)              Chapter

                        DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                                   [Must be filed with the petition ifa bankruptcy petition preparer prepares the petition. 11 US.C.1]O(h)(2).]

                  Under 11 U.S.C. § 110(h), 1 declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                  prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                  bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                  be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                  is as follows:

                 For document preparation services I have agreed to accept                                                              125.00

                 Prior to the filing of this statement I have received                                                                  125.00

                 Balance Due                                                                                                              0.00

                  1 have prepared or caused to be prepared the following documents (itemize): Petition and Schedules


                  and provided the following services (itemize):


                  The source of the compensation paid to me was:
                  [] Debtor                    [] Other (specify):

                  The source of compensation to be paid to me is:
                  F-1    Debtor                LI       Other (specify):

                  The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                  filed by the debtor(s) in this bankruptcy case.

                  To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                  case except as listed below:

     NAME                                                                  SOCIAL SECURITY NUMBER

                                                                                          XXX-XX-XXXX                                                    t
                                 S ignature[        j                      Social Security number of bankruptcy                                   Date
              L-
                                                                           petition p reparer *

     V. Renne Loureiro                                                     1347 McHenry Ave.
                                                                           Modesto, CA 95350
     Printed name and title, if any, of                                    Address
     Bankruptcy Petition Preparer


    *jf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

   A bankruptcy petition prep arer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
   result injines or imprisonment or both. 11 U.S.0 § 110; 18 U.S.C. § 156




    Software Copyright (c) 1996-2018 Best Case, LLC - ww.bestcase.com                                                                                Best Case Bankruptcy
Filed 11/08/18                                                                     Case 18-90827                                                                         Doc 1


    Debtor 1                    Krystal Necole Logsdon
                                First Name                        Middle Name                  Last Name

    Debtor 2
    (Spouse, if filing)         First Name                        Middle Name                  Last Name


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                            Chapter 7
          (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                              12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


   Ii                           Notice to Debtor

   Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
   filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  .       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •       whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                  •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  .       whether any tax claims may be discharged;
                  •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •       how to characterize the nature of your interests in property or your debts; or
                  •       what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer      V. Renne Loureiro                            has notified me of any maximum allowable fee before preparing any
    document forjiling or acceptijg any fee.


    Sig                                               receipt of this notice
                                                                                                                                  Date      /Y--~/ Z
                                                                                                                                                   —
                                                                                                                                                   /

                                                                                                                                         MM/bD NY YY




    Official Form 119                                         Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                    page 1

    Software Copyright (c) 1996-2018 Best Case, LLC   -   w.bestcase.com                                                                               Best Case Bankruptcy
Filed 11/08/18                                                                     Case 18-90827                                                                                             Doc 1
    Debtor 1        Krystal Necole Logsdon                                                                         Case number (if known)


   I1Wi                       Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                •       I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                •       I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                •       if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


    V. Renne Loureiro
    Printed name                                                   Title, if any                      Firm name, if it applies

    1347 McHenry Ave.
    Modesto, CA 95350                                                                                 (209) 523-8227
    Number, Street, City, State & ZIP Code                                                            Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check al/that apply.)


    n
    Vf Voluntary Petition (Form 101)                             R
                                                                 V Schedule I (Form 1061)                                              Chapter 11 Statement of Your Current Monthly
                                                                                                                                       Income (Form 122B)
    E?i   Statement About Your Social Security Numbers           1J    Schedule J (Form 106J)
          (Form 121)
                                                                 IJ    Declaration About an Individual Debtor's Schedules
                                                                                                                                 1:1   Chapter 13 Statement of Your Current Monthly
                                                                                                                                       Income and Calculation of Commitment Period
          Your Assets and Liabilities and Certain Statistical          (Form lO6Dec)                                                   (Form 122C-1)
          Information (Form 106Sum)
                                                                 11    Statement of Financial Affairs (Form 107)                       Chapter 13 Calculation of Your Disposable Income
    L1    Schedule NB (Form 106NB)
                                                                 WJ    Statement of Intention for Individuals Filing Under             (Form 1 22C-2)
    L1    Schedule C (Form 1 06C)                                      Chapter 7 (Form 108)
                                                                                                                                 U     Application to Pay Filing Fee in Installments (Form
          Schedule D (Form 106D)                                       Chapter 7 Statement of Your Current Monthly                     103A)
                                                                       Income (Form 122A-1)
    I1    Schedule E/F (Form 106EIF)                                                                                             LI    Application to Have Chapter 7 Filing Fee Waived
                                                                                                                                       (Form 103B)
      J   Schedule G (Form 106G)
                                                                 U     Statement of Exemption from Presumption of
                                                                       Abuse under § 707(b)(2) (Form 122A-lSupp)
                                                                                                                                       A list of names and addresses of all creditors
          Schedule H (Form 106H)                                                                                                       (creditor or mailing matrix)
                                                                 1i1   Chapter 7 Means Test Calculation (Form 122A-2)
                                                                                                                                       Other



   Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
   to which.thjs declaration aDDli the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.


   _±1LAf           iU /l2it/VL4't                                                  561 -53-5849                                               Date
   Signatur t~aj
               n Crup',tcy p  or officer, principal,                                Social Security number of person who signed                       MM/OD/YYYY
    responsible person, or partner

    V. Renne Loureiro
    Printed name



                                                                                                                                               Date
    Signature of bankruptcy petition preparer or officer, principal,                Social Security number of person who signed                       II')fA1J1Tff
    responsible person, or partner



    Printed name




    Official Form 119                                     Baflknjptcy Petition Preparers Notice, Declaration, and Signature                                                             page 2

    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcasecom                                                                                                       Best Case Bankruptcy
Filed 11/08/18                                                          Case 18-90827                                                              Doc 1

                                                               UNITED STATES BANKRUPTCY COURT
                                                                EASTERN DISTRICT OF CALIFORNIA

                                              NOTICE TO INDIVIDUAL CONSUMER DEBTOR(S)

                          The Purpose of this notice is to acquaint you with the four chapters of the Bankruptcy Code under
                 which you may file a bankruptcy petition. The bankruptcy law is complicated and not easily described.
                 Therefore, you should seek the advice of an attorney to learn of your legal rights and responsibilities should
                 you decide to file a petition. Court employees are prohibited from giving you legal advice.

    Chapter 7:              Liquidation ($245 filing fee plus $75 administrative fee and $15 Trustee fee)

              Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Under chapter
    7, a trustee takes possession of all your property. You may claim certain property exempt under governing law. The trustee then
    liquidates the property and uses the proceeds to pay your creditors according to priorities set forth in Bankruptcy Code.

              The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
    committed certain kinds of improper conduct dscribed in the Bankruptcy Code, your discharge may be denied by the court, and the
    purpose for which you filed bankruptcy will be defeated. Even if you receive a discharge, there are some debts that are not discharged
    under the law. Therefore, you may still be responsible for certain taxes and student loans, alimony and support payments, criminal
    restitution, and debts for death or personal injury caused by driving while intoxicated from alcohol or drugs.

             Under certain circumstances you may keep property that you have purchased subject to a valid security interest. Your
    attorney can explain the options that are available to you.

    Chapter 11: Reorganization ($1,167 filing fee plus $550 administrative fee)

            Chapter 11 is designed primarily for the reorganization of a business but is also available to consumer debtors. Its provisions
    are complex and the decision to file a chapter 11 petition should be made in consultation with an attorney.

    Chapter 12: Family Farmer ($200 filing fee plus $75 administrative fee)

            Chapter 12 is designed to permit family farmers to repay their debts over a period of time from future earnings and is in many
    ways similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily from a
    family-owned farm.

    Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee plus
                  $75 administrative fee)

              Chapter 13 is designed for individuals with regular income who are temporarily unable to pay their debts but would like to
    pay them in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts
    set forth in the Bankruptcy Code.

             Under chapter 13 you must file a plan with the court to repay your creditors all or part of the money that you owe them, using
    your future earnings. Usually the period allowed by the court to repay debts is three years, but no more than five years. Your plan
    must be approved by the court before it can take effect. Under chapter 13, unlike chapter 7, you may keep all your property, both
    exempt and non-exempt, as long as you continue to make payments under the plan.

             After completion of payments under your plan, your debts are discharged except alimony and support payments, student
    loans, certain other debts including criminal fines and restitution and debts for death or personal injury caused by driving while
    intoxicated from alcohol or drugs, and long term secured obligations.




    EDC 2-560 (Rev. 11/1/03)
    Software Copyright (c) 1996-2018 Best Case, LLC -ww.bestcase.com                                                        Best Case Bankruptcy
Filed 11/08/18                                                            Case 18-90827                                                                 Doc 1

   Notice Required by 11 U.S.C. § 342(b) for
   Individuals Filing for Bankruptcy (Form 2010)


                                                                                              Chapter 7:        Liquidation
    This notice is for you if:
                                                                                                      $245 filing fee
            You are an individual filing for bankruptcy,
            and                                                                                        $75 administrative fee

            Your debts are primarily consumer debts.                                          +        $15 trustee surcharcie
            Consumer debts are defined in ii U.S.C.
            § 101(8) as "incurred by an individual                                                    $335 total fee
            primarily for a personal, family, or
            household purpose."                                                               chapter 7 is for individuals who have financial
                                                                                              difficulty preventing them from paying their debts
                                                                                              and who are willing to allow their nonexempt
    The types of bankruptcy that are available to                                             property to be used to pay their creditors. The
    individuals                                                                               primary purpose of filing under chapter 7 is to have
                                                                                              your debts discharged. The bankruptcy discharge
    Individuals who meet the qualifications may file under                                    relieves you after bankruptcy from having to pay
    one of four different chapters of Bankruptcy code:                                        many of your pre-bankruptcy debts. Exceptions exist
                                                                                              for particular debts, and liens on property may still
             chapter 7 - Liquidation                                                          be enforced after discharge. For example, a creditor
                                                                                              may have the right to foreclose a home mortgage or
             chapter 11 - Reorganization                                                      repossess an automobile.

             chapter 12 - Voluntary repayment plan                                            However, if the court finds that you have committed
                         for family farmers or                                                certain kinds of improper conduct described in the
                         fishermen                                                            Bankruptcy code, the court may deny your
                                                                                              discharge.
             chapter i - Voluntary repayment plan
                          for individuals with regular                                        You should know that even if you file chapter 7 and
                          income                                                              you receive a discharge, some debts are not
                                                                                              discharged under the law. Therefore, you may still
                                                                                              be responsible to pay:
    You should have an attorney review your
    decision to file for bankruptcy and the choice of                                             most taxes;
    chapter.
                                                                                                  most student loans;

                                                                                                  domestic support and property settlement
                                                                                                  obligations;




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1

    Software Copyright (c) 1996-2018 Best Case, LLC .   .bestcase.com                                                                 Best Case Bankruptcy
Filed 11/08/18                                                              Case 18-90827                                                                     Doc 1



             most fines, penalties, forfeitures, and criminal                                 your income is more than the median income for your
             restitution obligations; and                                                     state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
            certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
            papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
    You may also be required to pay debts arising from                                        be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
            fraud or theft;                                                                   Code.

            fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
            fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
             intentional injuries that you inflicted; and                                     of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
            death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
            motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
            from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                              household items or to receive some of the proceeds if
    If your debts are primarily consumer debts, the court                                     the property is sold.
    can dismiss your chapter 7 case if it finds that you have
    enough income to repay creditors a certain amourt.                                        Exemptions are not automatic. To exempt property,
    You must file Chapter 7 Statement of Your Current                                         you must list it on Schedule C: The Property You Claim
    Monthly Income (Official Form 1 22A-1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
    individual filing for bankruptcy under chapter 7. This                                    property, the trustee may sell it and pay all of the
    form will determine your current monthly income and                                       proceeds to your creditors.
    compare whether your income is more than the median
    income that applies in your state.

    If your income is not above the median for your state,
    you will not haveto complete the other chapter 7 form,                                    Chapter 11: Reorganization
    the Chapter 7 Means Test Calculation (Official Form
    1 22A-2).
                                                                                                           $1,167 filing fee
    If your income is above the median for your state, you
    must file a second form —the Chapter 7 Means Test                                            +           $550 administrative fee
    Calculation (Official Form 122A-2). The calculations on
                                                                                                           $1,717 totalfee
    the form— sometimes called the Means Test—deduct
    from your income living expenses and payments on
                                                                                              Chapter 11 is often used for reorganizing a business,
    certain debts to determine any amount available to pay
                                                                                              but is also available to individuals. The provisions of
    unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2

    Software Copyright   (C)   1996-2018 Best Case, LLC -   .bestcase.com                                                                   Best Case Bankruptcy
Filed 11/08/18                                                           Case 18-90827                                                                      Doc 1



                 Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                 your property, you should hire an attorney and carefully consider all of your options before you file.
                 Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                 and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                 properly and protect you, your family, your home, and your possessions.

                 Although the law allows you to represent yourself in bankruptcy court, you should understand that
                 many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                 or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                 following all of the legal requirements.

                 You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                 necessary documents.

                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                 bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                 fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                              Under chapter 13, you must file with the court a plan
     Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
                 farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                              the court approves your plan, the court will allow you
                                                                                              to repay your debts, as adjusted by the plan, within 3
                      $200 filing fee                                                         years or 5 years, depending on your income and other
     +                 $75 administrative fee                                                 factors.
                      $275 total fee
                                                                                              After you make all the payments under your plan,
     Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
     and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
     using future earnings and to discharge some debts that                                   pay include:
     are not paid.
                                                                                                     domestic support obligations,

                                                                                                     most student loans,
     Chapter 13: Repayment plan for
                 individuals with regular                                                            certain taxes,
                 income
                                                                                                     debts for fraud or theft,

                      $235 filing fee                                                                debts for fraud or defalcation while acting in a
     +                 $75 administrative fee                                                        fiduciary capacity,
                      $310 totalfee
                                                                                                     most criminal fines and restitution obligations,
     Chapter 13 is for individuals who have regular income
     and would like to pay all or part of their debts in                                             certain debts that are not listed in your
     installments over a period of time and to discharge                                             bankruptcy papers,
     some debts that are not paid. You are eligible for
     chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
     dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                     certain long-term secured debts.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
    Software Copyright (C) 1996-2018 Best Case, LLC - wbestcase.com                                                                       Best Case Bankruptcy
Filed 11/08/18                                                                 Case 18-90827                                                                     Doc 1

                                                                                                   A married couple may file a bankruptcy case
                   Warning: File Your Forms on Time                                                together—called a joint case. If you file a joint case and
                                                                                                   each spouse lists the same mailing address on the
    Section 521(a)(1) of the Bankruptcy Code requires that                                         bankruptcy petition, the bankruptcy court generally will
    you promptly file detailed information about your                                              mail you and your spouse one copy of each notice,
    creditors, assets, liabilities, income, expenses and                                           unless you file a statement with the court asking that
    general financial condition. The court may dismiss your                                        each spouse receive separate copies.
    bankruptcy case if you do not file this information within
    the deadlines set by the Bankruptcy Code, the                                                  Understand which services you could receive from
    Bankruptcy Rules, and the local rules of the court.                                            credit counseling agencies

     For more information about the documents and                                                  The law generally requires that you receive a credit
     their deadlines, go to:                                                                       counseling briefing from an approved credit counseling
     http://www.uscourts.gov/bkforms/bankruptcy form                       _                       agency. 11 U.S.C. § 109(h). If you are filing ajoint
     s. html#procedure.                                                                            case, both spouses must receive the briefing. With
                                                                                                   limited exceptions, you must receive it within the 180
                                                                                                   days before you file your bankruptcy petition. This
     Bankruptcy crimes have serious consequences                                                   briefing is usually conducted by telephone or on the
                                                                                                   Internet.
             If you knowingly and fraudulently conceal assets
             or make a false oath or statement under penalty                                       In addition, after filing a bankruptcy case, you generally
             of perjury—either orally or in writing—in                                             must complete a financial management instructional
             connection with a bankruptcy case, you may be                                         course before you can receive a discharge. If you are
             fined, imprisoned, or both.                                                           filing a joint case, both spouses must complete the
                                                                                                   course.
             All information you supply in connection with a
             bankruptcy case is subject to examination by the                                      You can obtain the list of agencies approved to provide
             Attorney General acting through the Office of the                                     both the briefing and the instructional course from:
             U.S. Trustee, the Office of the U.S. Attorney, and                                    http://justice.qov/ustleo/hapcpa/ccde/cc approved. html
             other offices and employees of the U.S.
             Department of Justice.
                                                                                                   In Alabama and North Carolina, go to:
     Make sure the court has your mailing address                                                  http://www.uscourts.gov/FederalCourts/Bankrqp!gy/
                                                                                                   BankruptcyResourceslApprovedCredit                       ~




     The bankruptcy court sends notices to the mailing                                             AndDebtCounselors.aspx.
     address you list on Voluntary Petition for Individuals
     Filing for Bankruptcy (Official Form 101). To ensure                                          If you do not have access to a computer, the clerk of
     that you receive information about your case,                                                 the bankruptcy court may be able to help you obtain
     Bankruptcy Rule 4002 requires that you notify the court                                       the list.
     of any changes in your address.




    Notice Required by 11 U.S.C.      § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4

    Software Copyright (c) 1996-2018 Best Case, LLC   -   w.bestcase.com                                                                       Best Case Bankruptcy
Filed 11/08/18                                                               Case 18-90827                                                                      Doc 1



    Debtor 1                 Krystal Necole Logsdon
                             First Name                        Middle Name               Last Name

    Debtor 2
    (Spouse if, filing)      First Name                        Middle Name               Last Name


    United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                O Check if this is an
                                                                                                                                     amended filing



   Official Form 108
   Statement of Intention for Individuals Filing Under Chapter 7                                                                                      12115


    If you are an individual filing under chapter 7, you must fill out this form if:
    • creditors have claims secured by your property, or
   • you have leased personal property and the lease has not expired.
   You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
            whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
            on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
             write your name and case number (if known).

   ITi             List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D), fill in the
       information below.




        Creditors         Volkswagen Credit                                  o Surrender the property.                          0 No
        name:                                                                o Retain the property and redeem it.
                                                                             o Retain the property and enter into a             U Yes
        Description of      2012 Volkswagen Jetta 82,679                        Reaffirmation Agreement.
        property            miles                                            • Retain the property and [explain]:
        securing debt:      Fair condition. Base model.                       Keep and continue to pay

   Iff-W111111111 List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    [Diiibe your unexpired personal property leases                                                                        Will theIease be assumed?1

    Lessor's name:                                                                                                         0 No
    Description of leased
    Property:                                                                                                              0 Yes

     Lessors name:                                                                                                         0 No
     Description of leased
     Property:                                                                                                             o   Yes

     Lessor's name:                                                                                                        0 No

    Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                 page 1

    Software Copyright (c) 1996-2016 Best Case, LLC -www.bestcase.com                                                                         Best Case Bankruptcy
Filed 11/08/18                                                                   Case 18-90827                                                                     Doc 1

    Debtor 1        Krystal Necole Logsdon                                                                  Case number   (if known)



    Description of leased
    Property:                                                                                                                          0 Yes

    Lessor's name:                                                                                                                     0 No
    Description of leased
    Property:                                                                                                                          o   Yes

    Lessors name:                                                                                                                      0 No
    Description of leased
    Property:                                                                                                                          o   Yes

    Lessor's name:                                                                                                                     0 No
    Description of leased
    Property:                                                                                                                          o   Yes

    Lessor's name:                                                                                                                     0 No
    Description of leased
    Property:                                                                                                                          0 Yes

    IflhI          Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that• subject to an unexpired lease.

                                                                                           x ________________
            KrstaINecole Logsdon                                                               Signature of Debtor 2
            Signature of Debtor 1


            Date                             _________                                     Date




    Official Form 108                                          Statement of Intention for Individuals Filing Under Chapter 7                                page 2

    Software Copyright   (C)   1996-2018 Best Case, LLC - wwbestcase.com                                                                         Best Case Bankruptcy
